DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 2/16/2021.  Claim 1 is currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claim 1 is rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claim 1 is to a statutory category. For example, independent claim 1 is directed, in part, to a method (i.e., statutory categories including a process, machine, manufacture or composition of matter) for pre-emptive chronic obstructive pulmonary disease risk notification based on medicament device monitoring by

CLAIM 1:
receiving, over a first time window, at least one historical COPD rescue medication event from a client computing device associated with the patient; 

storing the rescue medication events in a database in association with a patient profile; 

receiving, over a second time window occurring later in time than the first time window, at least one current COPD rescue medication event; and 

responsive to receiving the at least one current COPD rescue medication event, 

analyzing the historical COPD rescue medication events, and the at least one current COPD rescue medication event together to determine a risk of a COPD exacerbation for the patient; and 

sending a notification to the client computing device associated with the patient, the notification comprising the risk of the COPD exacerbation.

*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), the claims, as a whole, recite and are directed to an abstract idea.  More specifically, independent claim 1 includes one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, claim 1, as a whole, is directed to pre-emptive chronic obstructive pulmonary disease risk notification based on medicament device monitoring by receiving, analyzing and sending information between a provider and patient which involves human interactions and thus, certain methods of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer. Furthermore, independent claim 1 recites “receiving…rescue medication event…”, “storing the rescue medication events…”, “analyzing the…rescue medication events…” and “sending a notification…”  which can be a mental processes because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion.
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements (i.e., identified above) do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea (i.e., the additional elements do not amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer). For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a client computing device and a database which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraphs [0053]-[0057] of applicant's specification (US 2021/0272685) recites that the system/method is implemented using computer devices having a processor and client devices which will often be home computers, tablet computers, laptop computers, or smart phones, etc. which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computing device does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.1.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2008/0015894), in view of Criner (US 2014/0365139).

CLAIM 1
Miller teaches a computer executed method (Miller: abstract) comprising:
receiving, over a first time window, at least one historical rescue medication event from a client computing device (Miller: abstract; ¶¶ [0046] “receives medical condition data relating to one or more medical conditions such as drug inferred diseased states, medical claims data and/or medical history or diagnoses associated with the patient. Examples of the medication data that may be utilized by the health risk assessment routine 200 include, but are not limited to, the name of the medication, potential side effects, potential interactions with other medications, medical conditions the medication is meant to address, the patient's duration of use and the patient's utilization of a medication such as a rate or amount of use, rate or amount of refills, medication dosage, etc.”; FIGS. 1-9); 
storing the rescue medication events in a database in association with a patient profile (Miller: abstract; ¶¶ [0035] “information about the patient (e.g., name, date of birth, etc.) along with a medication profile developed from interviewing the patient. The medication profile may summarize the patient's current/recent medication therapy regimen. The letter may further request the medical provider to review the medication profile in order to determine if the patient medication therapy regimen is in accordance with the medial provider's records and in order to provider medical assessments regarding the patient's medical therapy regimen. For example, given the medication profile and the patient's medical information as maintained by the medical provider, the medical provider may assess drug/drug interactions, drug/disease interactions, duplicate therapies, adherence to a medication therapy, medications that may be discontinued, or any other professional medical assessment”; FIGS. 1-9); 
receiving, over a second time window occurring later in time than the first time window, at least one current rescue medication event (Miller: abstract; ¶¶ [0046] “receives medical condition data relating to one or more medical conditions such as drug inferred diseased states, medical claims data and/or medical history or diagnoses associated with the patient. Examples of the medication data that may be utilized by the health risk assessment routine 200 include, but are not limited to, the name of the medication, potential side effects, potential interactions with other medications, medical conditions the medication is meant to address, the patient's duration of use and the patient's utilization of a medication such as a rate or amount of use, rate or amount of refills, medication dosage, etc.”; FIGS. 1-9); and 
responsive to receiving the at least one current rescue medication event, analyzing the historical rescue medication events, and the at least one current COPD rescue medication event together to determine a risk of a COPD exacerbation for the patient (Miller: abstract; ¶¶ [0022] “predictive health risk modeling and risk stratification of a medication therapy regimen, health risk assessment of a medication therapy regimen, compliance with a medication therapy regimen, optimization of a medical therapy regimen, appropriateness of a medication therapy regimen, and identification of inappropriate medications in a medication therapy regimen”; FIGS. 1-9); and 
sending a notification to the client computing device associated with the patient, the notification comprising the risk of the exacerbation (Miller: abstract; ¶¶ [0046] “contact information (e.g., address, electronic address…”, [0054] “intervention in a patient's medication regimen may include contacting the patient”; FIGS. 1-9).

Miller does not appear to explicitly teach the following:
COPD; and
from a client computing device associated with the patient.

Criner, however, teaches the following:
COPD (Criner: abstract; ¶¶ [0007]-[0011], [0025] “COPD”, [0039]; FIGS. 1-8).
receiving from a computing device associated with a patient (Criner: abstract; ¶¶ [0007]-[0011], [0028] “computer system 10 includes a tablet computer 12”, [0039]; FIGS. 1-8).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the user-specific patient referenceable medical database, as taught by Reiner, with the system and method for assessing a condition of a patient with a chronic illness, as taught by Criner, with the motivation of management of COPD exacerbation (Criner: ¶¶ [0003]-[0007]).

Relevant Non-Cited Prior Art
5.	The following discovered prior art was not cited in this rejection but may be relevant: 
Lou (US 2008/0126131) – Predictive Modeling and Risk Stratification of a Medication Therapy Regimen
Miller et al. (US 2008/0097784) – Appropriateness of a Medication Therapy Regimen
Miller et al. (US 2008/0015893) – Identification of Inappropriate Medications in a Medication Therapy Regimen

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686